DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This action is in response to the applicant’s arguments filed on September 8th 2021.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 7-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haneda et al. (US 2015/0375416; “Haneda”).
Regarding claim 7, Haneda discloses a housing (11) for a power tool (10), the housing (11) having front end (see annotated diagram 1 below), at which front end (see annotated diagram 1 below) a tool (22) of the power tool (10) is attached (Fig. 1), a rear end (see annotated diagram 1 below) and a top side (see annotated diagram 1 below), wherein a battery compartment (24 top; Fig. 4) is provided at the top side (see annotated diagram 1 below) of the housing (11), the battery compartment (24 top) extending inside the housing (11; Fig. 4) and having a shape adapted to receive a battery (31; Fig. 4), said shape 11; Fig. 4) and wherein the short sides of the rectangular cross section are substantially parallel with the rear end (see annotated diagram 1 below) and the front end (see annotated diagram, 1 below) of the housing (11; Figs. 1, 2, 4).


    PNG
    media_image1.png
    421
    499
    media_image1.png
    Greyscale

Diagram 1


Regarding claim 10, Haneda discloses wherein the housing (11) further comprises a release button (36a) arranged to eject the battery (31) from the battery compartment (24) during removal of the battery (31; para. [0041] refers to the Fig. 6 embodiment, however, the release mechanism is also applied to the embodiment disclosed in Figs. 1, 2).
Regarding claim 12, Haneda discloses wherein the housing (11) is adapted to be part of a chainsaw (para. [0034]).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Haneda et al. (US 2015/0375416; “Haneda”) in view of Nagasaka et al. (US 2012/0073847; “Nagasaka”).
Regarding claim 11, Haneda discloses the battery compartment (24 top) and the battery (31).
Haneda fails to disclose wherein a gasket is provided between the battery compartment and the battery, such that the battery compartment is sealed.
However, Nagasaka teaches wherein a gasket (50; para. [0042]) is provided between the battery compartment (13) and the battery (16; para. [0044]), such that the battery compartment (13) is sealed (para. [0008]).
para. [0006]).
Allowable Subject Matter
7.	Claims 8, 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the most relevant prior art is Haneda.
Haneda’s axis, normal to the top side of the housing is skewed at an angle similar to the angle of the skewed battery compartment, in respect to a reference axis normal to the ground
Regarding claim 13, the most relevant prior art is Haneda.
Haneda discloses a top handle (12a) and a side handle (14). Neither of these handles are forwardly nor rearwardly disposed on the housing. Additionally, rearranging said handles to meet the limitations of the claim, would require destroying the function of the tool. A rearward handle would interfere with the battery placement.
Response to Arguments
8.	Applicant's arguments filed on September 8th 2021 have been fully considered but they are not persuasive. 
Applicant’s representative (AR) argues that “the battery compartment 24 of Haneda is provided at the rear of the housing 11 of Haneda, and not ‘at the top side 
AR argues that “the shape of Haneda’s battery ‘attachment’ 24 is not ‘essentially cuboidal’ and does not have a ‘rectangular cross section’ when viewed from the top. Specifically, a ‘rectangular’ cross section requires four sides to the claimed compartment. These four sides surround the battery when it is inserted from the top side.” Examiner asserts that the use of the phrase “essentially” leaves the claim language open for interpretation. This means the shape of said battery attachment does not necessarily have to be cuboidal/rectangular, but vaguely resemble the aforementioned shapes. When the battery attachment is viewed form the top, as seen in Fig. 4, element 24 is essentially cuboidal and has a rectangular cross section (refer to annotated diagram 2 below).

    PNG
    media_image2.png
    518
    364
    media_image2.png
    Greyscale

Diagram 2

AR argues that “in Haneda, the ‘short sides’ of the battery attachment 24 are substantially perpendicular with the rear end and the front end of the housing 11, not substantially parallel as set forth in claim 7.” Examiner asserts the claim language does not define the configuration and orientation of the rear end. In the instant case, the rear end can be interpreted as any part of the housing in the rear 

    PNG
    media_image3.png
    324
    403
    media_image3.png
    Greyscale

Diagram 3

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).